Fourth Court of Appeals
                                      San Antonio, Texas
                                            JUDGMENT
                                          No. 04-21-00381-CV

                              IN THE INTEREST OF P.J.C., a Child

                    From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020PA02145
                       Honorable Charles E. Montemayor, Judge Presiding 1

    BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s September 10, 2021
order of termination is AFFIRMED as to appellant M.L.C. a/k/a M.L.S. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because she is presumed indigent under
Texas Family Code section 107.013(e).

        SIGNED February 16, 2022.


                                                     _____________________________
                                                     Beth Watkins, Justice




1
 The order on appeal was signed by the Honorable Charles E. Montemayor. The Honorable Martha B. Tanner
presided over the trial and orally rendered the judgment of termination.